


Exhibit 10.40

 

AGILENT TECHNOLOGIES, INC.

2005 DEFERRED COMPENSATION PLAN

 

(Amended and Restated Effective October 28, 2009)

 

Section 1.                                          Establishment and Purpose of
Plan.

 

The Agilent Technologies, Inc. 2005 Deferred Compensation Plan was amended and
restated effective September 17, 2007, amended and restated effective
September 15, 2008, and further amended and restated effective October 28,
2009.  The Plan continues the program of deferred compensation embodied in the
document for the Prior Plan in a manner designed to comply with the requirements
of the American Jobs Creation Act of 2004.  The rules of this Plan document,
rather than those of the Prior Plan Document, will govern new deferrals.  The
Plan provides deferred compensation for a select group of management or highly
compensated employees as established in Title I of ERISA.

 

The Plan is intended to be an unfunded and unsecured deferred compensation
arrangement between the Participant and Agilent, in which the Participant agrees
to give up a portion of the Participant’s current compensation in exchange for
Agilent’s unfunded and unsecured promise to make a payment at a future date, as
specified in Section 6.  Agilent retains the right, as provided in Section 13,
to amend or terminate the Plan at any time.  Certain capitalized words used in
the text of the Plan are defined in Section 19 in alphabetical order.

 

Section 2.                                          Participation in the Plan.

 

2.1                                 All Eligible Employees are eligible to defer
Base Pay, Bonus, LTPP Awards, or NES Awards under the Plan if they have Base
Pay, at the time of election as specified in Section 3.1(a), equal to or in
excess of the Base Pay Threshold.  In addition, the Committee may provide that
company contributions may be made to the Plan for the benefit of a Participant
under the terms and conditions as may be specified by Agilent, in any manner
Agilent deems appropriate; provided, however, that any such contribution shall
comply with Section 409A of the Code, and any contribution made with respect to
a Covered Officer must be consistent with the requirements for deductibility of
compensation under Section 162(m) of the Code.

 

Section 3.                                          Timing and Amounts of
Deferred Compensation.

 

Eligible Employees shall make elections to participate in the Plan, as follows:

 


3.1                                 BASE PAY DEFERRALS.


 


(A)                                  TIMING OF BASE PAY DEFERRAL.  WITH RESPECT
TO A DEFERRAL OF BASE PAY, AN ELECTION TO DEFER BASE PAY MUST BE MADE BEFORE
DECEMBER 31, OR SUCH EARLIER DATE ESTABLISHED BY THE COMMITTEE, OF THE CALENDAR
YEAR PRECEDING THE CALENDAR YEAR WITH RESPECT TO WHICH THE SERVICES ASSOCIATED
WITH SUCH BASE PAY ARE PERFORMED, AND IN ACCORDANCE WITH PROCEDURES ESTABLISHED
BY THE COMMITTEE.  BASE PAY DEFERRAL ELECTIONS SHALL BE IRREVOCABLE ON THE
DECEMBER 31 OF THE CALENDAR YEAR PRECEDING THE CALENDAR YEAR WITH RESPECT TO
WHICH SUCH ELECTION PERTAINS, OR SUCH EARLIER DATE AS AGILENT DETERMINES IN ITS
DISCRETION.  NOTWITHSTANDING THE FOREGOING, A NEW

 

1

--------------------------------------------------------------------------------



 


ELIGIBLE EMPLOYEE MAY MAKE AN INITIAL DEFERRAL ELECTION BY THE DATE THE
COMMITTEE SPECIFIES AFTER THE INDIVIDUAL RECEIVES ENROLLMENT MATERIALS;
PROVIDED, HOWEVER, THAT SUCH INITIAL DEFERRAL ELECTION SHALL BE MADE NO LATER
THAN THE 30TH DAY AFTER THE INDIVIDUAL BECOMES AN ELIGIBLE EMPLOYEE.


 


(B)                                 AMOUNT OF BASE PAY DEFERRAL.  THE PERCENTAGE
THAT WILL BE DEFERRED FROM BASE PAY FOR AN ELIGIBLE EMPLOYEE IS DETERMINED AS
FOLLOWS:


 

(I)                                     THE ELIGIBLE EMPLOYEE WILL ELECT AN
ANNUAL PERCENTAGE TO BE DEFERRED FROM BASE PAY.  THE MAXIMUM ANNUAL PERCENTAGE
OF BASE PAY THAT MAY BE DEFERRED EACH CALENDAR YEAR IS EQUAL TO ONE HUNDRED
PERCENT OF THE AMOUNT THAT BASE PAY EXCEEDS THE BASE PAY THRESHOLD.

 

(II)                                  THE PERCENTAGE WILL BE CONVERTED INTO AN
AMOUNT PER PAY PERIOD TO BE DEFERRED AND ADJUSTED AS NECESSARY (THE “PAY PERIOD
DEFERRAL AMOUNT”).

 


3.2                                 BONUS DEFERRALS.


 


(A)                                  TIMING OF BONUS DEFERRAL.  AN ELECTION TO
DEFER BONUSES MUST BE MADE BEFORE DECEMBER 31, OR SUCH EARLIER DATE ESTABLISHED
BY THE COMMITTEE, OF THE CALENDAR YEAR PRECEDING THE CALENDAR YEAR WITH RESPECT
TO WHICH THE SERVICES RELATING TO THE BONUSES ARE PERFORMED, AND IN ACCORDANCE
WITH PROCEDURES ESTABLISHED BY THE COMMITTEE.  BONUS DEFERRAL ELECTIONS SHALL BE
IRREVOCABLE ON THE DECEMBER 31 OF THE CALENDAR YEAR PRECEDING THE CALENDAR YEAR
WITH RESPECT TO WHICH SUCH ELECTION PERTAINS, OR SUCH EARLIER DATE AS AGILENT
DETERMINES IN ITS DISCRETION.  NOTWITHSTANDING THE FOREGOING, A PARTICIPANT MAY
ELECT TO DEFER BONUSES THAT ARE PERFORMANCE BASED COMPENSATION; PROVIDED,
HOWEVER, SUCH ELECTION SHALL NOT BE MADE LATER THAN SIX MONTHS PRIOR TO THE END
OF THE APPLICABLE PERFORMANCE PERIOD AND SUCH ELECTION SHALL BE IRREVOCABLE AS
AGILENT DETERMINES IN ITS DISCRETION AS REFLECTED IN THE ELECTION FORM. 
NOTWITHSTANDING THE FOREGOING, A NEW ELIGIBLE EMPLOYEE MAY MAKE AN INITIAL BONUS
DEFERRAL ELECTION BY THE DATE THE COMMITTEE SPECIFIES AFTER THE INDIVIDUAL
RECEIVES ENROLLMENT MATERIALS; PROVIDED, HOWEVER, THAT SUCH INITIAL DEFERRAL
ELECTION SHALL BE MADE NO LATER THAN THE 30TH DAY AFTER THE INDIVIDUAL BECOMES
AN ELIGIBLE EMPLOYEE AND THE ELECTION MAY ONLY APPLY TO COMPENSATION PAID FOR
SERVICES PERFORMED AFTER THE ELECTION.


 


(B)                                 AMOUNT OF BONUS DEFERRAL.  AN ELIGIBLE
EMPLOYEE MAY DEFER ANY PORTION, UP TO 95%, OF ANY BONUS TO WHICH HE OR SHE MAY
BECOME ENTITLED, SO LONG AS THE DEFERRAL AMOUNT IS EXPRESSED IN TERMS OF A WHOLE
PERCENTAGE POINT.  ONCE AN ELECTION IS MADE BY AN ELIGIBLE EMPLOYEE TO DEFER ANY
PORTION OR ALL OF A BONUS, THE APPROPRIATE DOLLAR AMOUNT WILL BE WITHHELD FROM
THE BONUS WHEN THIS AMOUNT WOULD HAVE OTHERWISE BEEN PAID.


 


3.3                                 LTPP AWARD DEFERRALS AND NES AWARD
DEFERRALS.


 


(A)                                  TIMING OF LTPP AWARD DEFERRAL. 
PARTICIPANTS MUST MAKE AN ELECTION TO DEFER AN LTPP AWARD NO LATER THAN 6 MONTHS
BEFORE THE END OF THE PERFORMANCE PERIOD SO LONG AS THE LTPP AWARD MEETS THE
DEFINITION OF PERFORMANCE BASED COMPENSATION.  IF THE LTPP AWARD DOES NOT MEET
THE DEFINITION OF PERFORMANCE BASED COMPENSATION, THE ELECTION TO DEFER THE LTPP
AWARD MUST BE MADE NOT LATER THAN: (I) DECEMBER 31, OR SUCH EARLIER DATE
ESTABLISHED BY THE COMMITTEE, OF THE CALENDAR YEAR PRECEDING THE CALENDAR YEAR
WITH RESPECT TO WHICH THE SERVICES

 

2

--------------------------------------------------------------------------------



 


ASSOCIATED WITH SUCH LTPP AWARD ARE PERFORMED, AND IN ACCORDANCE WITH PROCEDURES
ESTABLISHED BY THE COMMITTEE, OR (II) THE 30TH DAY AFTER THE INDIVIDUAL FIRST
BECOMES AN ELIGIBLE EMPLOYEE AND THE ELECTION MAY ONLY APPLY TO COMPENSATION
PAID FOR SERVICES PERFORMED AFTER THE ELECTION.  LTPP AWARD DEFERRAL ELECTIONS
SHALL BE IRREVOCABLE AS AGILENT DETERMINES IN ITS DISCRETION AS REFLECTED IN THE
ELECTION FORM.


 


(B)                                 TIMING OF NES AWARD DEFERRAL.  PARTICIPANTS
MUST MAKE AN ELECTION TO DEFER A NES AWARD NO LATER THAN 6 MONTHS BEFORE THE END
OF THE PERFORMANCE PERIOD SO LONG AS THE NES AWARD MEETS THE DEFINITION OF
PERFORMANCE BASED COMPENSATION.  IF THE NES AWARD DOES NOT MEET THE DEFINITION
OF PERFORMANCE BASED COMPENSATION, THE ELECTION TO DEFER THE NES AWARD MUST BE
MADE NOT LATER THAN: (I) DECEMBER 31, OR SUCH EARLIER DATE ESTABLISHED BY THE
COMMITTEE, OF THE CALENDAR YEAR PRECEDING THE CALENDAR YEAR WITH RESPECT TO
WHICH THE SERVICES ASSOCIATED WITH SUCH NES AWARD ARE PERFORMED, AND IN
ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE COMMITTEE, (II) 30 DAYS AFTER THE
DATE OF GRANT, PROVIDED THAT (1) THE NES AWARD IS SUBJECT TO A FORFEITURE
CONDITION REQUIRING THE CONTINUED PERFORMANCE OF SERVICES FOR A PERIOD OF AT
LEAST 12 MONTHS AND (2) THE ELECTION IS MADE AT LEAST 12 MONTHS IN ADVANCE OF
THE EARLIEST DATE AT WHICH THE FORFEITURE CONDITION COULD LAPSE, OR (III) THE
30TH DAY AFTER THE INDIVIDUAL FIRST BECOMES AN ELIGIBLE EMPLOYEE AND THE
ELECTION MAY ONLY APPLY TO COMPENSATION PAID FOR SERVICES PERFORMED AFTER THE
ELECTION.  NES AWARD DEFERRAL ELECTIONS SHALL BE IRREVOCABLE AS AGILENT
DETERMINES IN ITS DISCRETION AS REFLECTED IN THE ELECTION FORM.


 


(C)                                  AMOUNT OF DEFERRAL OF LTPP AWARD.  AN
ELIGIBLE EMPLOYEE MAY DEFER ANY PORTION, UP TO 95%, OF ANY LTPP AWARD TO WHICH
HE OR SHE MAY BECOME ENTITLED, SO LONG AS THE DEFERRAL AMOUNT IS EXPRESSED IN
TERMS OF A WHOLE PERCENTAGE POINT; PROVIDED, HOWEVER, IF THE PERCENTAGE RESULTS
IN A FRACTIONAL SHARE, THE NUMBER OF SHARES DEFERRED SHALL BE ROUNDED UP TO THE
NEAREST WHOLE SHARE.  ONCE AN ELECTION IS MADE BY AN ELIGIBLE EMPLOYEE TO DEFER
ANY PORTION OR ALL OF AN LTPP AWARD, THE APPROPRIATE SHARES WILL BE WITHHELD
FROM THE LTPP AWARD WHEN THE SHARES WOULD HAVE OTHERWISE HAVE BEEN DISTRIBUTED.


 


(D)                                 AMOUNT OF DEFERRAL OF NES AWARD.  AN
ELIGIBLE EMPLOYEE MAY DEFER ANY PORTION, UP TO 95%, OF ANY NES AWARD TO WHICH HE
OR SHE MAY BECOME ENTITLED, SO LONG AS THE DEFERRAL AMOUNT IS EXPRESSED IN TERMS
OF A WHOLE PERCENTAGE POINT; PROVIDED, HOWEVER, IF THE PERCENTAGE RESULTS IN A
FRACTIONAL SHARE, THE NUMBER OF SHARES DEFERRED SHALL BE ROUNDED UP TO THE
NEAREST WHOLE SHARE.  ONCE AN ELECTION IS MADE BY AN ELIGIBLE EMPLOYEE TO DEFER
ANY PORTION OR ALL OF A NES AWARD, THE APPROPRIATE SHARES WILL BE WITHHELD FROM
THE NES AWARD WHEN THE SHARES WOULD HAVE OTHERWISE HAVE BEEN DISTRIBUTED.


 


3.4                                 COMPANY CONTRIBUTIONS.  NOTWITHSTANDING
ANYTHING PROVIDED IN THIS SECTION 3 OR OTHERWISE IN THE PLAN TO THE CONTRARY,
THE COMMITTEE SHALL HAVE THE DISCRETION TO PROVIDE THAT COMPANY CONTRIBUTIONS
MAY BE MADE TO THE PLAN FOR THE BENEFIT OF A PARTICIPANT UNDER THE TERMS AND
CONDITIONS AS MAY BE SPECIFIED BY AGILENT, IN ANY MANNER AGILENT DEEMS
APPROPRIATE; PROVIDED, HOWEVER, THAT ANY SUCH CONTRIBUTION SHALL COMPLY WITH
SECTION 409A OF THE CODE.


 

Section 4.                                          Crediting of Deferral
Accounts.

 

Amounts deferred pursuant to Section 3 shall be credited to a Deferral Account
in the name of the Participant.  Deferred Amounts arising from deferrals of Base
Pay shall be credited

 

3

--------------------------------------------------------------------------------


 

to a Participant’s Base Pay Deferral Account at least quarterly.  Deferrals
resulting from amounts credited to a Participant’s Bonus Deferral Account from
the deferral of Bonuses shall be credited to a Bonus Deferral Account as soon as
practicable after such Bonus would otherwise have been paid.  Deferrals
resulting from amounts credited to a Participant’s Deferral Account from the
deferral of LTPP Awards or NES Awards shall be credited to a Participant’s LTPP
Deferral Account or NES Deferral Account, as appropriate, as soon as practicable
after such LTPP Award or NES Award would otherwise have been paid.  Any
dividends paid on Shares shall be credited to the LTPP Deferral Account or NES
Deferral Account, as appropriate.  The Participant’s rights in the Deferral
Account shall be no greater than the rights of any other unsecured general
creditor of Agilent.  Deferred Amounts and Earnings thereon invested hereunder
shall for all purposes be part of the general funds of Agilent.  Any payout to a
Participant of amounts credited to a Participant’s Deferral Account is not due,
nor are such amounts ascertainable, until the Payout Commencement Date.

 

Section 5.                                          Earnings on the Deferral
Account.

 


5.1                                 CREDITING IN GENERAL.  AMOUNTS IN A
PARTICIPANT’S DEFERRAL ACCOUNT WILL BE CREDITED AT LEAST QUARTERLY WITH EARNINGS
UNTIL SUCH AMOUNTS ARE PAID OUT TO THE PARTICIPANT UNDER THIS PLAN AS SET FORTH
IN SECTION 6.  ALL EARNINGS ATTRIBUTABLE TO THE DEFERRAL ACCOUNT SHALL BE ADDED
TO THE LIABILITY OF AND RETAINED THEREIN BY AGILENT.  ANY SUCH ADDITION TO THE
LIABILITY SHALL BE APPROPRIATELY REFLECTED ON THE BOOKS AND RECORDS OF AGILENT’S
CONSOLIDATED GROUP AND IDENTIFIED AS AN ADDITION TO THE TOTAL SUM OWING THE
PARTICIPANT.  THE DEFERRAL ACCOUNT OF A ROLLOVER PARTICIPANT SHALL BE CREDITED
WITH EARNINGS AT THE SAME TIME AND ACCOUNTED FOR IN THE SAME MANNER AS THE
DEFERRAL ACCOUNT OF A PARTICIPANT (REGARDLESS OF THE ROLLOVER PARTICIPANT’S
ELIGIBILITY TO PARTICIPATE IN THE PLAN), PRO-RATED TO REFLECT THE DATE ON WHICH
THE DEFERRAL ACCOUNT FROM A ROLLOVER PLAN IS TRANSFERRED INTO THE PLAN.


 


5.2                                 HYPOTHETICAL INVESTMENT OPTIONS.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 5.2, AND SUBJECT TO PROVISIONS OF SECTION 4,
THE COMMITTEE MAY, IN ITS DISCRETION, OFFER PARTICIPANTS A CHOICE AMONG VARIOUS
HYPOTHETICAL INVESTMENT OPTIONS ON WHICH THEIR DEFERRAL ACCOUNTS MAY BE
CREDITED.  SUCH A CHOICE IS NOMINAL IN NATURE, AND GRANTS PARTICIPANTS NO REAL
OR BENEFICIAL INTEREST IN ANY SPECIFIC FUND OR PROPERTY.  PROVISION OF A CHOICE
AMONG HYPOTHETICAL INVESTMENT OPTIONS GRANTS THE PARTICIPANT NO ABILITY TO
AFFECT THE ACTUAL AGGREGATE INVESTMENTS AGILENT MAY OR MAY NOT MAKE TO COVER ITS
OBLIGATIONS UNDER THE PLAN.  ANY ADJUSTMENTS AGILENT MAY MAKE IN ITS ACTUAL
INVESTMENTS FOR THE PLAN MAY ONLY BE INSTIGATED BY AGILENT, AND MAY OR MAY NOT
BEAR A RESEMBLANCE TO THE PARTICIPANTS’ HYPOTHETICAL INVESTMENT CHOICES ON AN
ACCOUNT-BY-ACCOUNT BASIS.  THE TIMING, ALLOWANCE AND FREQUENCY OF HYPOTHETICAL
INVESTMENT CHOICES, AND A PARTICIPANT’S ABILITY TO CHANGE HOW HIS OR HER
DEFERRAL ACCOUNT IS CREDITED, IS WITHIN THE SOLE DISCRETION OF THE COMMITTEE.


 


5.3                                 INVESTMENT DIRECTIONS.  A PARTICIPANT MAY
DIRECT THE DEEMED INVESTMENT OF THE PARTICIPANT’S DEFERRED AMOUNTS AMONG THE
HYPOTHETICAL INVESTMENT OPTIONS, IN THE MANNER PRESCRIBED BY AGILENT AT THE TIME
OF ENROLLMENT OR RE-ENROLLMENT.  INVESTMENT ELECTIONS SHALL BE IN SUCH MINIMUM
PERCENTAGE AMOUNTS WITH RESPECT TO EACH SUCH OPTION AS PERMITTED BY AGILENT. 
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY, ALL DEFERRALS
OF NON-CASH LTPP AWARDS OR NES AWARDS SHALL BE DEEMED TO BE INVESTED IN SHARES
UNTIL SUCH SHARES ARE PAID OUT IN ACCORDANCE WITH SECTION 6.

 

4

--------------------------------------------------------------------------------


 


5.4                                 REINVESTMENT DIRECTIONS.  ON A DAILY BASIS,
BY INSTRUCTING A THIRD PARTY ADMINISTRATOR THAT AGILENT SELECTS IN ITS
DISCRETION IN THE MANNER PRESCRIBED, A PARTICIPANT MAY DIRECT THE REINVESTMENT
OF THE PARTICIPANT’S DEFERRAL ACCOUNTS AMONG THE VARIOUS HYPOTHETICAL INVESTMENT
OPTIONS; PROVIDED, HOWEVER, THAT CERTAIN REINVESTMENTS MAY BE RESTRICTED BY
AGILENT, THE THIRD PARTY ADMINISTRATOR OR APPLICABLE LAW.  A PARTICIPANT SHALL
SPECIFY THE REINVESTMENT AMOUNTS OF THE PARTICIPANT’S DEFERRED ACCOUNT TO BE
INVESTED IN SUCH HYPOTHETICAL INVESTMENT OPTIONS.  REINVESTMENT DIRECTIONS SHALL
BE IN SUCH MINIMUM DOLLAR OR PERCENTAGE AMOUNTS AS PERMITTED BY AGILENT OR THE
THIRD PARTY ADMINISTRATOR.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO
THE CONTRARY, PARTICIPANTS MAY NOT DIRECT THE REINVESTMENT OF THEIR DEFERRAL OF
NON-CASH LTPP AWARDS OR NES AWARDS.


 


5.5                                 NO INVESTMENT DIRECTIONS.  IN THE EVENT THAT
THE PARTICIPANT FAILS TO DIRECT HIS OR HER INVESTMENT, A PARTICIPANT’S DEFERRAL
ACCOUNT SHALL BE CREDITED WITH THE DEEMED RETURN ON INVESTMENT IN VANGUARD
INSTITUTIONAL INDEX FUND – INSTITUTIONAL PLUS.  NOTWITHSTANDING THE FOREGOING,
ALL DEFERRALS OF NON-CASH LTPP AWARDS OR NES AWARDS SHALL BE DEEMED TO BE
INVESTED IN SHARES.


 

Section 6.                                          Payout to the Participants.

 


6.1                                 TERMINATION.  THE FORM AND COMMENCEMENT OF
BENEFIT MAY BE MADE IN ACCORDANCE WITH THE PARTICIPANT’S ELECTION AT THE TIME OF
DEFERRAL AND THIS SECTION 6.1.


 


(A)                                  FORM OF PAYOUT.


 

(I)                                     PRIOR TO JANUARY 1, 2008 AND IF A
PARTICIPANT’S AGGREGATE DEFERRAL ACCOUNT BALANCE IS EQUAL TO OR GREATER THAN
$25,000 ON THE TERMINATION DATE, A PARTICIPANT MAKING A VALID ELECTION UNDER
THIS SECTION 6.1, AND WHOSE TERMINATION DATE OCCURS DURING THE FIRST SIX
(6) MONTHS OF THE CALENDAR YEAR, MAY ELECT TO RECEIVE EITHER (A) A SINGLE LUMP
SUM PAYOUT IN THE FIRST PAY PERIOD IN JANUARY OF THE YEAR FOLLOWING THE
TERMINATION YEAR, OR (B) A PAYOUT IN ANNUAL INSTALLMENTS OVER A FIVE (5) TO
FIFTEEN (15) YEAR PERIOD BEGINNING WITH THE FIRST PAY PERIOD IN
JANUARY FOLLOWING THE TERMINATION YEAR.  A PARTICIPANT MAKING A VALID ELECTION
UNDER THIS SECTION 6.1, AND WHOSE TERMINATION DATE OCCURS DURING THE SECOND SIX
(6) MONTHS OF THE CALENDAR YEAR, MAY ELECT TO RECEIVE EITHER (A) A SINGLE LUMP
SUM PAYOUT IN THE FIRST PAY PERIOD IN JANUARY OF THE SECOND YEAR FOLLOWING THE
TERMINATION YEAR, OR (B) A PAYOUT IN ANNUAL INSTALLMENTS OVER A FIVE (5) TO
FIFTEEN (15) YEAR PERIOD BEGINNING WITH THE FIRST PAY PERIOD IN JANUARY OF THE
SECOND YEAR FOLLOWING THE TERMINATION YEAR.  IF, HOWEVER, PARTICIPANT’S
AGGREGATE DEFERRAL ACCOUNT BALANCE IS LESS THAN $25,000 ON THE TERMINATION DATE,
THEN THE PARTICIPANT WILL RECEIVE A SINGLE LUMP SUM PAYOUT AT THE FIRST PAY
PERIOD IN JANUARY FOLLOWING THE TERMINATION YEAR; PROVIDED, THAT IF THE
TERMINATION DATE OCCURS WITHIN THE SECOND SIX MONTHS OF THE CALENDAR YEAR,
PAYMENT OF SUCH LUMP SUM WILL BE MADE IN THE FIRST PAY PERIOD IN JANUARY OF THE
SECOND YEAR FOLLOWING THE TERMINATION YEAR.

 

(II)                                  ON OR AFTER JANUARY 1, 2008 AND IF A
PARTICIPANT’S AGGREGATE DEFERRAL ACCOUNT BALANCE IS EQUAL TO OR GREATER THAN
$25,000 ON THE TERMINATION DATE, A PARTICIPANT MAKING A VALID ELECTION UNDER
THIS SECTION 6.1, AND WHOSE TERMINATION DATE OCCURS

 

5

--------------------------------------------------------------------------------


 

DURING THE FIRST SIX (6) MONTHS OF THE CALENDAR YEAR, MAY ELECT TO RECEIVE
EITHER (A) A SINGLE LUMP SUM PAYOUT IN JANUARY OF THE YEAR FOLLOWING THE
TERMINATION YEAR, OR (B) A PAYOUT IN ANNUAL INSTALLMENTS OVER A FIVE (5) TO
FIFTEEN (15) YEAR PERIOD BEGINNING IN THE JANUARY FOLLOWING THE TERMINATION
YEAR.  A PARTICIPANT MAKING A VALID ELECTION UNDER THIS SECTION 6.1, AND WHOSE
TERMINATION DATE OCCURS DURING THE SECOND SIX (6) MONTHS OF THE CALENDAR YEAR,
MAY ELECT TO RECEIVE EITHER (A) A SINGLE LUMP SUM PAYOUT IN THE JULY OF THE YEAR
FOLLOWING THE TERMINATION YEAR, OR (B) A PAYOUT IN ANNUAL INSTALLMENTS OVER A
FIVE (5) TO FIFTEEN (15) YEAR PERIOD BEGINNING IN THE JULY OF THE FIRST YEAR
FOLLOWING THE TERMINATION YEAR.  IF, HOWEVER, PARTICIPANT’S AGGREGATE DEFERRAL
ACCOUNT BALANCE IS LESS THAN $25,000 ON THE TERMINATION DATE, THEN THE
PARTICIPANT WILL RECEIVE A SINGLE LUMP SUM PAYOUT IN JANUARY FOLLOWING THE
TERMINATION YEAR; PROVIDED, THAT IF THE TERMINATION DATE OCCURS WITHIN THE
SECOND SIX MONTHS OF THE CALENDAR YEAR, PAYMENT OF SUCH LUMP SUM WILL BE MADE IN
JULY FOLLOWING THE TERMINATION YEAR.

 

(III)                               2008 SPECIAL PAYOUT ELECTION ON OR BEFORE
DECEMBER 31, 2008.  PARTICIPANTS WHO ARE IDENTIFIED BY THE COMMITTEE, IN ITS
SOLE DISCRETION, MAY MAKE A SPECIAL PAYMENT ELECTION FOR THEIR AGGREGATE
DEFERRAL ACCOUNT BALANCE IN CALENDAR YEAR 2008; PROVIDED THAT THE ELECTION IS
MADE NO LATER THAN DECEMBER 31, 2008.  AN ELECTION MADE PURSUANT TO THIS
SUBPARAGRAPH (III) SHALL BE IRREVOCABLE WHEN MADE AND SHALL BE SUBJECT TO ANY
SPECIAL ADMINISTRATIVE RULES IMPOSED BY AGILENT INCLUDING RULES INTENDED TO
COMPLY WITH SECTION 409A OF THE CODE, AND SHALL NOT BECOME EFFECTIVE UNTIL
JANUARY 1, 2009.  NO ELECTION UNDER THIS SUBPARAGRAPH (III) SHALL (A) CHANGE THE
PAYMENT DATE OF ANY DISTRIBUTION OTHERWISE SCHEDULED TO BE PAID IN 2008 OR CAUSE
A PAYMENT TO BE PAID IN 2008, OR (B) BE PERMITTED AFTER DECEMBER 31, 2008.

 


(B)                                 COMMENCEMENT OF PAYOUT.  A PARTICIPANT
MAKING A VALID ELECTION UNDER THIS SECTION 6.1 MAY ELECT A PAYOUT COMMENCEMENT
DATE, UNDER EITHER THE SINGLE LUMP SUM OR THE ANNUAL INSTALLMENT ELECTION
ADDRESSED IN SECTION 6.1(A), THAT IS THE DATE DETERMINED UNDER
SECTION 6.1(A) PLUS AN ADDITIONAL ONE (1), TWO (2) OR THREE (3) YEARS.


 


(C)                                  EARNINGS ON DEFERRAL ACCOUNTS.  WHATEVER
THE FORM OF PAYOUT UNDER SECTION 6, AND WHATEVER THE TIMING OF THE PAYOUT
COMMENCEMENT DATE, THE DEFERRAL ACCOUNT OF A PARTICIPANT SHALL CONTINUE TO BE
CREDITED WITH EARNINGS UNTIL ALL AMOUNTS IN SUCH AN ACCOUNT ARE PAID OUT TO THE
PARTICIPANT.


 


6.2                                 DEFAULT FORM AND COMMENCEMENT OF PAYOUT.


 


(A)                                  PRIOR TO JANUARY 1, 2008, IF A VALID
ELECTION UNDER SECTION 6.1 IS NOT MADE, AND THE PARTICIPANT’S AGGREGATE DEFERRAL
ACCOUNT BALANCE IS EQUAL TO OR GREATER THAN $25,000 ON THE TERMINATION DATE,
THEN THE PARTICIPANT SHALL RECEIVE HIS OR HER PAYOUT IN ANNUAL INSTALLMENTS OVER
THE FIFTEEN (15) YEAR PERIOD BEGINNING WITH THE FIRST PAY PERIOD IN
JANUARY FOLLOWING THE TERMINATION YEAR; PROVIDED, THAT IF THE TERMINATION DATE
OCCURS WITHIN THE SECOND SIX MONTHS OF THE CALENDAR YEAR, PAYMENT OF SUCH ANNUAL
INSTALLMENTS WILL BEGIN WITH THE FIRST PAY PERIOD IN JANUARY OF THE SECOND YEAR
FOLLOWING THE TERMINATION YEAR.  IF, HOWEVER, PARTICIPANT’S AGGREGATE DEFERRAL
ACCOUNT BALANCE IS LESS THAN $25,000 ON THE TERMINATION DATE, THEN THE
PARTICIPANT WILL RECEIVE A SINGLE LUMP SUM PAYOUT AT THE FIRST PAY PERIOD IN
JANUARY FOLLOWING THE TERMINATION YEAR; PROVIDED, THAT IF THE TERMINATION DATE
OCCURS WITHIN THE SECOND SIX MONTHS OF THE CALENDAR

 

6

--------------------------------------------------------------------------------



 


YEAR, PAYMENT OF SUCH LUMP SUM WILL BE MADE IN THE FIRST PAY PERIOD IN
JANUARY OF THE SECOND YEAR FOLLOWING THE TERMINATION YEAR.


 


(B)                                 ON OR AFTER JANUARY 1, 2008, IF A VALID
ELECTION UNDER SECTION 6.1 IS NOT MADE, AND THE PARTICIPANT’S AGGREGATE DEFERRAL
ACCOUNT BALANCE IS EQUAL TO OR GREATER THAN $25,000 ON THE TERMINATION DATE,
THEN THE PARTICIPANT SHALL RECEIVE HIS OR HER PAYOUT IN ANNUAL INSTALLMENTS OVER
THE FIFTEEN (15) YEAR PERIOD BEGINNING IN JANUARY FOLLOWING THE TERMINATION
YEAR; PROVIDED, THAT IF THE TERMINATION DATE OCCURS WITHIN THE SECOND SIX MONTHS
OF THE CALENDAR YEAR, PAYMENT OF SUCH ANNUAL INSTALLMENTS WILL BEGIN IN
JULY FOLLOWING THE TERMINATION YEAR.  IF, HOWEVER, PARTICIPANT’S AGGREGATE
DEFERRAL ACCOUNT BALANCE IS LESS THAN $25,000 ON THE TERMINATION DATE, THEN THE
PARTICIPANT MAY RECEIVE A SINGLE LUMP SUM PAYOUT IN JANUARY FOLLOWING THE
TERMINATION YEAR; PROVIDED, THAT IF THE TERMINATION DATE OCCURS WITHIN THE
SECOND SIX MONTHS OF THE CALENDAR YEAR, PAYMENT OF SUCH LUMP SUM WILL BE MADE IN
JULY FOLLOWING THE TERMINATION YEAR.


 


6.3                                 DEATH OF PARTICIPANT.


 


(A)                                  PRIOR TO JANUARY 1, 2008 AND IF A
PARTICIPANT DIES AND A VALID ELECTION WAS MADE UNDER SECTION 6.1, THE
BENEFICIARY WILL BE PAID IN THE SAME MANNER AS THE PARTICIPANT WOULD HAVE IF HE
OR SHE TERMINATED; THE DATE OF DEATH SHALL BE DEEMED THE TERMINATION DATE.  IF
THE PARTICIPANT DIES AND NO VALID ELECTION WAS MADE, AND THE PARTICIPANT’S
DEFERRAL ACCOUNT BALANCE IS EQUAL TO OR GREATER THAN $25,000 ON THE DATE OF
DEATH, THEN THE BENEFICIARY WILL RECEIVE THE PAYOUT IN ANNUAL INSTALLMENTS OVER
THE FIFTEEN (15) YEAR PERIOD BEGINNING IN JANUARY IN THE CALENDAR YEAR FOLLOWING
THE YEAR OF THE PARTICIPANT’S DEATH.  IF, HOWEVER, SUCH DEFERRAL ACCOUNT BALANCE
IS LESS THAN $25,000 ON THE DATE OF DEATH, THEN THE BENEFICIARY SHALL RECEIVE A
SINGLE LUMP SUM IN JANUARY OF THE YEAR FOLLOWING THE YEAR OF DEATH.


 


(B)                                 ON OR AFTER JANUARY 1, 2008 AND IF A
PARTICIPANT DIES AND A VALID ELECTION WAS MADE UNDER SECTION 6.1, THE
BENEFICIARY WILL BE PAID IN THE SAME MANNER AS THE PARTICIPANT WOULD HAVE IF HE
OR SHE TERMINATED; THE DATE OF DEATH SHALL BE DEEMED THE TERMINATION DATE.  IF
THE PARTICIPANT DIES AND NO VALID ELECTION WAS MADE, AND THE PARTICIPANT’S
DEFERRAL ACCOUNT BALANCE IS EQUAL TO OR GREATER THAN $25,000 ON THE DATE OF
DEATH, THEN THE BENEFICIARY WILL RECEIVE THE PAYOUT IN ANNUAL INSTALLMENTS OVER
THE FIFTEEN (15) YEAR PERIOD BEGINNING IN JANUARY IN THE CALENDAR YEAR FOLLOWING
THE YEAR OF THE PARTICIPANT’S DEATH.  IF, HOWEVER, SUCH DEFERRAL ACCOUNT BALANCE
IS LESS THAN $25,000 ON THE DATE OF DEATH, THEN THE BENEFICIARY SHALL RECEIVE A
SINGLE LUMP SUM IN JANUARY OF THE YEAR FOLLOWING THE YEAR OF DEATH.


 


6.4                                 SPECIAL RULES FOR PARTICIPANTS WITH
DEFERRALS OF LTPP AWARDS OR NES AWARDS.  IN THE EVENT THAT THE PAYOUT OF A
DEFERRAL ACCOUNT INCLUDES PAYOUT UNDER A PARTICIPANT’S LTPP DEFERRAL ACCOUNT OR
NES DEFERRAL ACCOUNT, THEN THE PAYOUT OF AN LTPP DEFERRAL ACCOUNT AND/OR NES
DEFERRAL ACCOUNT SHALL BE MADE SUBJECT TO SUCH RULES AND PROCEDURES AS MAY BE
ESTABLISHED BY AGILENT.  HOWEVER, ANY SUCH RULES AND PROCEDURES SHALL NOT EFFECT
THE FORM OR COMMENCEMENT DATE OF THE BENEFIT, UNLESS OTHERWISE REQUIRED BY LAW.


 


6.5                                 SPECIAL RULE FOR DIRECTOR SERVICE.  A
PARTICIPANT WILL BE DEEMED TO HAVE TERMINATED IF HE OR SHE CEASES TO BE AN
EMPLOYEE OF AN EMPLOYER, BUT IS THEN A DIRECTOR OF AGILENT.

 

7

--------------------------------------------------------------------------------


 


6.6                                 SPECIFIED EMPLOYEES.  NOTWITHSTANDING ANY
OTHER PLAN PROVISION, NO PAYMENT TO A “SPECIFIED EMPLOYEE” (AS DEFINED IN
TREASURY REGULATION § 1.409A-1(I)) SHALL COMMENCE EARLIER THAN SIX (6) MONTHS
AFTER THE DATE OF SUCH INDIVIDUAL’S TERMINATION DATE (EXCEPT IN THE CASE OF A
TERMINATION DUE TO DEATH).  THE COMMENCEMENT OF A VALIDLY ELECTED PAYMENT SHOULD
BE DELAYED TO THE DAY THAT IS AT LEAST SIX (6) MONTHS AFTER SUCH TERMINATION
DATE.


 

Section 7.                                          Hardship Provision for
Unforeseeable Emergencies.

 

Neither the Participant nor his or her Beneficiary is eligible to withdraw
amounts credited to a Deferral Account prior to the time specified in
Section 6.  However, such credited amounts may be subject to early withdrawal if
(1) an unforeseeable emergency occurs that is caused by a sudden and unexpected
illness or accident of the Participant, the Participant’s spouse, the
Beneficiary (if the Beneficiary is a natural person) or of a dependent (as
defined in Section 152 of the Code without regard to Section 152(b)(1),
(b)(2) or (d)(1)(B)) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s control, (2) such
circumstances would result in severe financial hardship to the individual if
early withdrawal is not permitted, and (3) any other requirements established
under the Code and regulations promulgated thereunder, are satisfied.  A severe
financial hardship exists only when all other reasonably available financial
resources have been exhausted, including but not limited to (1) reimbursement or
compensation by insurance or otherwise, (2) liquidation of the Participant’s
assets, to the extent that liquidation of such assets would not itself cause
severe financial hardship, or (3) cessation of deferrals under the Plan. 
Examples of what are not considered to be unforeseeable emergencies include the
need to send a Participant’s child to college or the desire to purchase a home.

 

The Committee shall have sole discretion to determine whether to approve any
withdrawal under this Section 7, which amount will be limited to the amount
necessary to meet the emergency.  The Committee’s decision is final and binding
on all interested parties.  A Participant who is then serving as a member of the
Committee shall not vote on whether or not he or she is eligible for such a
withdrawal under this Section 7.

 

Section 8.                                          Designation of Beneficiary.

 

The Participant shall, in accordance with procedures established by the
Committee, (1) designate a Beneficiary hereunder, and (2) shall have the right
thereafter to change such designation.  No Beneficiary designation shall be
effective unless it is in writing, on the form required by Agilent and provided
to the appropriate person at Agilent prior to the Participant’s death. 
Notwithstanding the foregoing, with respect to an employee who became a Plan
Participant during the Transition Period, all existing beneficiary designations
on file with the HP Executive Deferred Compensation Plan or the Prior Plan shall
be deemed and treated as designations under this Plan; provided, however, the
last valid beneficiary designation on file shall govern.  In the case of a
Participant’s death, payment due under this Plan shall be made to the designated
Beneficiary or, in the absence of such designation, by will or the laws of
descent and distribution in the Participant’s state of residence at the time of
his or her death.

 

8

--------------------------------------------------------------------------------


 

Section 9.                                          Limitation on Assignments.

 

Except to comply with a domestic relations order defined under Treasury
Regulation § 1.409A-3(j)(4)(ii), benefits under this Plan are not subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishments by creditors of the Participant or the Participant’s
Beneficiary and any attempt to do so shall be void.

 

Section 10.                                   Administration.

 


10.1                           ADMINISTRATION BY COMMITTEE.  THE COMMITTEE SHALL
ADMINISTER THE PLAN.  NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY,
NO MEMBER OF THE COMMITTEE SHALL BE ENTITLED TO VOTE ON ANY MATTER WHICH WOULD
CREATE A SIGNIFICANT RISK THAT SUCH MEMBER COULD BE TREATED AS BEING IN
CONSTRUCTIVE RECEIPT OF SOME OR ALL OF HIS OR HER DEFERRAL ACCOUNT.  THE
COMMITTEE SHALL HAVE THE SOLE AUTHORITY TO INTERPRET THE PLAN, TO ESTABLISH AND
REVISE RULES AND REGULATIONS RELATING TO THE PLAN AND TO MAKE ANY OTHER
DETERMINATIONS THAT IT BELIEVES NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF
THE PLAN.  DECISIONS AND DETERMINATIONS BY THE COMMITTEE SHALL BE FINAL AND
BINDING UPON ALL PARTIES, INCLUDING SHAREHOLDERS, PARTICIPANTS, BENEFICIARIES
AND OTHER EMPLOYEES.  THE COMMITTEE MAY DELEGATE ITS ADMINISTRATIVE
RESPONSIBILITIES, AS IT DEEMS APPROPRIATE.


 


10.2                           CLAIMS AND APPEALS.  THE CLAIMS AND APPEALS
PROVISIONS FOR THE PLAN ARE SET FORTH IN THE SUMMARY TO THE PLAN THAT IS
PROVIDED TO PARTICIPANTS.


 


10.3                           BOOKS AND RECORDS.  BOOKS AND RECORDS MAINTAINED
FOR THE PURPOSE OF THE PLAN SHALL BE MAINTAINED BY THE OFFICERS AND EMPLOYEES OF
AGILENT AT ITS EXPENSE AND SUBJECT TO SUPERVISION AND CONTROL OF THE COMMITTEE.


 

Section 11.                                   No Funding Obligation.

 

Agilent’s Consolidated Group is under no obligation to transfer amounts credited
to the Participant’s Deferral Account to any trust or escrow account, and
Agilent’s Consolidated Group is under no obligation to secure any amount
credited to a Participant’s Deferral Account by any specific assets of Agilent’s
Consolidated Group or any other asset in which Agilent’s Consolidated Group has
an interest.  This Plan shall not be construed to require Agilent’s Consolidated
Group to fund any of the benefits provided hereunder nor to establish a trust
for such purpose.  Agilent may make such arrangements as it desires to provide
for the payment of benefits, including, but not limited to, the establishment of
a grantor trust or such other equivalent arrangements as Agilent may decide.  No
such arrangement shall cause the Plan to be a funded plan within the meaning of
Title I of ERISA, nor shall any such arrangement change the nature of the
obligation of Agilent’s Consolidated Group nor the rights of the Participants
under the Plan as provided in this document.  Neither the Participant nor his or
her estate shall have any rights against Agilent’s Consolidated Group with
respect to any portion of the Deferral Account except as a general unsecured
creditor.  No Participant has an interest in his or her Deferral Account until
the Participant actually receives the deferred payment.

 

9

--------------------------------------------------------------------------------

 

Section 12.                                   Amendment and Termination of the
Plan.

 

Agilent, by action of the Committee, in its sole discretion may suspend or
terminate the Plan or revise or amend it in any respect whatsoever; provided,
however, that amounts already credited to Deferral Accounts will continue to be
owed to the Participants or Beneficiaries and will continue to accrue Earnings
and continue to be a liability of Agilent.  The Committee may, in its
discretion, terminate the Plan in accordance with Section 409A of the Code and
the regulations promulgated thereunder, for any reason including a Change in
Control.  Participants or Beneficiaries will be given notice prior to the
discontinuance of the Plan or reduction of any benefits provided by the Plan. 
Notwithstanding any other provision of the Plan, Agilent may without Participant
or Beneficiary consent amend the Plan or change the Plan’s administrative
rules and procedures or modify the terms of a deferral election to comply with
Section 409A of the Code.

 

Section 13.                                   Tax Withholding.

 

Agilent’s Consolidated Group may withhold Taxes from any cash payment made or
Shares distributed under the Plan or Bonus plan or arrangement, owing as a
result of any deferral or payment hereunder, as Agilent deems appropriate in its
sole discretion.  If, with respect to the pay period within which a deferral,
payment or Bonus is made under the Plan or Bonus plan or arrangement, or the
Participant receives insufficient actual cash compensation to cover such Taxes,
then Agilent’s Consolidated Group may withhold any remaining Taxes owing from
the deferred amount or Participant’s subsequent cash compensation received,
until such Tax obligation is satisfied, or otherwise make appropriate
arrangements with the Participant or Beneficiary for satisfaction of such
obligation.

 

Section 14.                                   Choice of Law.

 

This Plan, and all rights under this Plan, shall be interpreted and construed in
accordance with ERISA, as applicable, and, to the extent not preempted, the law
of the State of California, unless otherwise stated in the Plan.

 

Section 15.                                   Notice.

 

Any written notice to Agilent required by any of the provisions of this Plan
shall be addressed to the chief personnel officer of Agilent or his or her
delegate and shall become effective when it is received.

 

Section 16.                                   No Employment Rights.

 

Nothing in the Plan, nor any action of Agilent pursuant to the Plan, shall be
deemed to give any person any right to remain in the employ of Agilent’s
Consolidated Group or affect the right of Agilent to terminate a person’s
employment at any time and for any reason.

 

10

--------------------------------------------------------------------------------


 

Section 17.                                   Severability of Provisions.

 

If any particular provision of this Plan is found to be invalid or
unenforceable, such provision shall not affect any other provisions of the Plan,
but the Plan shall be construed in all respects as if such invalid provision had
been omitted.

 

Section 18.                                   Rollovers from other Plans.

 


18.1                           DISCRETION TO ACCEPT.  THE COMMITTEE SHALL HAVE
COMPLETE AUTHORITY AND DISCRETION, BUT NO OBLIGATION, TO ALLOW THE PLAN TO
CREATE DEFERRAL ACCOUNTS FOR ROLLOVER PARTICIPANTS AND CREDIT SUCH ACCOUNTS WITH
AMOUNTS TO REFLECT THE ROLLOVER PARTICIPANT’S DEFERRAL ACCOUNT IN A ROLLOVER
PLAN.  THE AMOUNTS CREDITED TO SUCH DEFERRAL ACCOUNTS ARE FULLY SUBJECT TO THE
PROVISIONS OF THIS PLAN.  REFERENCE IN THE PLAN TO SUCH A CREDITING AS A
“ROLLOVER” OR “TRANSFER” OF ASSETS FROM A ROLLOVER PLAN IS NOMINAL IN NATURE,
AND CONFERS NO ADDITIONAL RIGHTS UPON A ROLLOVER PARTICIPANT OTHER THAN THOSE
SPECIFICALLY SET FORTH IN THE PLAN.


 


18.2                           STATUS OF ROLLOVER PARTICIPANTS.  A ROLLOVER
PARTICIPANT AND HIS OR HER BENEFICIARY ARE FULLY SUBJECT TO THE PROVISIONS OF
THIS PLAN, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN.  A ROLLOVER
PARTICIPANT WHO IS NOT ALREADY A PARTICIPANT IN THE PLAN AND IS NOT OTHERWISE
ELIGIBLE TO PARTICIPATE IN THE PLAN AT THE TIME OF ROLLOVER, SHALL NOT BE
ENTITLED TO MAKE ANY ADDITIONAL DEFERRALS UNDER THE PLAN UNLESS AND UNTIL HE OR
SHE HAS BECOME AN ELIGIBLE EMPLOYEE UNDER THE TERMS OF THE PLAN.


 


18.3                           PAYMENT TO ROLLOVER PARTICIPANTS.  IF AT THE TIME
OF ROLLOVER OR TRANSFER, PAYMENTS FROM A ROLLOVER PARTICIPANT’S ACCOUNT IN A
ROLLOVER PLAN HAVE ALREADY COMMENCED FROM A ROLLOVER PLAN, HE OR SHE SHALL
CONTINUE TO RECEIVE SUCH PAYMENTS IN ACCORDANCE WITH THE FORM AND TIMING OF
PAYMENT PROVISIONS OF SUCH PLAN.  LF A ROLLOVER PARTICIPANT IS NOT YET ELIGIBLE
TO RECEIVE PAYMENTS FROM THE ROLLOVER PLAN AT THE TIME OF THE ROLLOVER OR
TRANSFER, HE OR SHE IS BOUND BY THE PAYOUT PROVISIONS OF THIS PLAN.


 

Section 19.                                   Definitions.

 


19.1                           AGILENT MEANS AGILENT TECHNOLOGIES, INC., A
DELAWARE CORPORATION.


 


19.2                           AGILENT’S CONSOLIDATED GROUP MEANS AGILENT OR ANY
BUSINESS ENTITY WITHIN THE AGILENT CONSOLIDATED GROUP


 


19.3                           AGGREGATE DEFERRAL ACCOUNT BALANCE MEANS THE SUM
OF THE DEFERRAL ACCOUNT AND ANY OTHER PLAN OR ARRANGEMENT WITH RESPECT TO WHICH
DEFERRALS OF COMPENSATION ARE TREATED AS HAVING BEEN DEFERRED UNDER A SINGLE
NONQUALIFIED DEFERRED COMPENSATION PLAN UNDER TREASURY REGULATION §
1.409A-1(C)(2).


 


19.4                           BASE PAY MEANS THE ANNUAL BASE SALARY RATE OF
CASH COMPENSATION FOR EMPLOYEES ON THE U.S. PAYROLL OF AGILENT, EXCLUDING
BONUSES, INCENTIVE COMPENSATION, COMMISSIONS, OVERTIME PAY, BONUSES, SEVERANCE
PAYMENTS, SHIFT DIFFERENTIAL, PAYMENTS UNDER THE AGILENT TECHNOLOGIES, INC.
DISABILITY PLAN  OR ANY OTHER ADDITIONAL COMPENSATION.


 


19.5                           BASE PAY DEFERRAL ACCOUNT MEANS THE SUB-ACCOUNT
OF THE DEFERRAL ACCOUNT THAT INCLUDES (I) THE SUM OF AMOUNTS CREDITED TO
PARTICIPANT’S BASE PAY DEFERRAL ACCOUNT UNDER SECTION 4, PLUS (II) AMOUNTS
CREDITED (NET OF AMOUNTS DEBITED) IN ACCORDANCE WITH ALL THE

 

11

--------------------------------------------------------------------------------


 


APPLICABLE CREDITING PROVISIONS OF THIS PLAN THAT RELATE TO THE PARTICIPANT’S
BASE PAY DEFERRAL ACCOUNT, LESS (III) ALL DISTRIBUTIONS MADE TO THE PARTICIPANT
OR HIS OR HER BENEFICIARY PURSUANT TO THIS PLAN THAT RELATE TO THE PARTICIPANT’S
BASE PAY DEFERRAL ACCOUNT.


 


19.6                           BASE PAY THRESHOLD MEANS THE AMOUNT DEFINED IN
SECTION 401(A)(17) OF THE CODE, AS ADJUSTED BY THE SECRETARY OF THE TREASURY
UNDER SECTION 415(D) OF THE CODE, IN EFFECT ON JANUARY 1ST OF THE CALENDAR YEAR
FOR WHICH AMOUNTS ARE TO BE DEFERRED.


 


19.7                           BENEFICIARY MEANS THE PERSON OR PERSONS
DESIGNATED BY A PARTICIPANT PURSUANT TO SECTION 8, IN ACCORDANCE WITH AND
ACCEPTED BY AGILENT, TO RECEIVE ANY AMOUNTS PAYABLE UNDER THE PLAN IN THE EVENT
OF THE PARTICIPANT’S DEATH.


 


19.8                           BONUS SHALL HAVE THE SAME MEANING AS “VARIABLE
PAYMENT” AS SET FORTH IN THE AGILENT TECHNOLOGIES, INC. PERFORMANCE-BASED
COMPENSATION PLAN FOR COVERED EMPLOYEES, AS AMENDED FROM TIME TO TIME, AND SHALL
HAVE THE SAME MEANING AS “VARIABLE PAYMENT” AND “VARIABLE PAY” AS SET FORTH IN
THE AGILENT TECHNOLOGIES, INC. PAY-FOR-RESULTS PLAN FOR NON-COVERED EMPLOYEES,
AS AMENDED FROM TIME TO TIME, OR ANY OTHER MANAGEMENT BONUS PLAN OR ARRANGEMENT
THAT PROVIDES A BONUS COMPENSATION OPPORTUNITY TO ELIGIBLE EMPLOYEES AS DEFINED
BY THE COMMITTEE FROM TIME TO TIME.  BONUS DOES NOT INCLUDE ANY SALES INCENTIVE
COMPENSATION OR COMMISSION.


 


19.9                           BONUS DEFERRAL ACCOUNT MEANS THE SUB-ACCOUNT OF
THE DEFERRAL ACCOUNT THAT INCLUDES (I) THE SUM OF AMOUNTS CREDITED TO
PARTICIPANT’S BONUS DEFERRAL ACCOUNT UNDER SECTION 4, PLUS (II) AMOUNTS CREDITED
(NET OF AMOUNTS DEBITED) IN ACCORDANCE WITH ALL THE APPLICABLE CREDITING
PROVISIONS OF THIS PLAN THAT RELATE TO THE PARTICIPANT’S BONUS DEFERRAL ACCOUNT,
LESS (III) ALL DISTRIBUTIONS MADE TO THE PARTICIPANT OR HIS OR HER BENEFICIARY
PURSUANT TO THIS PLAN THAT RELATE TO THE PARTICIPANT’S BONUS DEFERRAL ACCOUNT.


 


19.10                     CHANGE IN CONTROL MEANS THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS:


 


(A)                                  THE SALE, EXCHANGE, LEASE OR OTHER
DISPOSITION OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS
OF AGILENT TO A PERSON OR GROUP (AS SUCH TERMS ARE DEFINED OR DESCRIBED IN
TREASURY REGULATION § 1.409A-3(I)(5)(V)(B)) WHICH WILL CONTINUE THE BUSINESS OF
AGILENT IN THE FUTURE; OR


 


(B)                                 A MERGER OR CONSOLIDATION INVOLVING AGILENT
IN WHICH A PERSON OR GROUP (AS SUCH TERMS ARE DEFINED OR DESCRIBED IN TREASURY
REGULATION § 1.409A-3(I)(5)(V)(B)) MORE THAN 75% OF THE TOTAL VOTING POWER OF
THE OUTSTANDING VOTING SECURITIES OF AGILENT RESULTING FROM SUCH TRANSACTION IN
SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF THE TOTAL VOTING POWER
OF THE OUTSTANDING VOTING SECURITIES OF AGILENT IMMEDIATELY PRIOR TO SUCH MERGER
OR CONSOLIDATION; OR


 


(C)                                  THE ACQUISITION OF OWNERSHIP IN WHICH A
PERSON OR GROUP (AS SUCH TERMS ARE DEFINED OR DESCRIBED IN TREASURY REGULATION §
1.409A-3(I)(5)(V)(B)) ACQUIRES DURING THE 12-MONTH PERIOD ENDING ON THE DATE OF
THE MOST RECENT ACQUISITION BY SUCH PERSON OR PERSONS AT LEAST 30% OF THE TOTAL
VOTING POWER OF THE OUTSTANDING VOTING SECURITIES OF AGILENT.


 


19.11                     CODE MEANS THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED FROM TIME TO TIME.

 

12

--------------------------------------------------------------------------------


 


19.12                     COMMITTEE MEANS THE COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS OF AGILENT OR ITS DELEGATE(S).


 


19.13                     COVERED OFFICER SHALL HAVE THE SAME MEANING AS
“COVERED EMPLOYEE” DOES UNDER SECTION 162(M) OF THE CODE.


 


19.14                     DEFERRAL ACCOUNT MEANS THE ACCOUNT BALANCE OF A
PARTICIPANT IN THE PLAN CREATED FROM DEFERRED AMOUNTS, ANY COMPANY CONTRIBUTIONS
OR FROM A CREDIT TO A PARTICIPANT’S ACCOUNT FROM A ROLLOVER PLAN, AND THE
EARNINGS THEREON PRIOR TO A PAYOUT TO THE PARTICIPANT.


 


19.15                     DEFERRED AMOUNT MEANS THE AMOUNT THE PARTICIPANT
ELECTS TO HAVE DEFERRED FROM BASE PAY AND/OR A BONUS, PURSUANT TO SECTION 3,
LTPP AWARD(S) THE PARTICIPANT ELECTS TO HAVE DEFERRED, NES AWARD(S) THE
PARTICIPANT ELECTS TO HAVE DEFERRED, OR COMPANY CONTRIBUTIONS.


 


19.16                     EARNINGS MEANS THE DEEMED RETURN ON INVESTMENT (OR
CHARGE ON INVESTMENT LOSS) ALLOCATED TO A PARTICIPANT’S DEFERRAL ACCOUNT, BASED
ON THE RETURN OF THE HYPOTHETICAL INVESTMENT OPTIONS.


 


19.17                     ELIGIBLE EMPLOYEE MEANS AN EMPLOYEE ON THE U.S.
PAYROLL OF AGILENT’S CONSOLIDATED GROUP WHO HAS A BASE PAY RATE AT THE TIME OF
ELECTION AS SPECIFIED IN SECTION 3 EQUAL TO OR IN EXCESS OF THE BASE PAY
THRESHOLD AND WHO AGILENT NOTIFIES ARE ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


19.18                     EMPLOYER MEANS AGILENT OR ANY OF ITS AFFILIATES AS
DETERMINED UNDER TREASURY REGULATION § 1.409A-1(H)(3).


 


19.19                     ERISA MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974, AS AMENDED FROM TIME TO TIME.


 


19.20                     EXCHANGE ACT MEANS THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED FROM TIME TO TIME.


 


19.21                     HP MEANS HEWLETT-PACKARD COMPANY, A DELAWARE
CORPORATION.


 


19.22                     HYPOTHETICAL INVESTMENT OPTIONS MEANS THOSE OPTIONS
LISTED IN APPENDIX A OF THIS PLAN.  SAID OPTIONS ARE AT THE SOLE DISCRETION OF
AND SUBJECT TO AMENDMENT OR TERMINATION BY THE COMMITTEE.


 


19.23                     LTPP MEANS THE AGILENT TECHNOLOGIES, INC. LONG-TERM
PERFORMANCE PLAN, AS IT MAY BE AMENDED FROM TIME TO TIME.


 


19.24                     LTPP AWARD MEANS ANY AWARD TO BE DELIVERED TO A
PARTICIPANT AT THE END OF A PERFORMANCE PERIOD UNDER THE TERMS OF THE LTPP.


 


19.25                     LTPP DEFERRAL ACCOUNT MEANS THE SUB-ACCOUNT OF THE
DEFERRAL ACCOUNT THAT INCLUDES (I) THE LTPP AWARDS CREDITED TO PARTICIPANT’S
LTPP DEFERRAL ACCOUNT UNDER SECTION 4, PLUS (II) AMOUNTS CREDITED (NET OF
AMOUNTS DEBITED) IN ACCORDANCE WITH ALL THE APPLICABLE CREDITING PROVISIONS OF
THIS PLAN THAT RELATE TO THE PARTICIPANT’S LTPP DEFERRAL ACCOUNT, LESS (III) ALL

 

13

--------------------------------------------------------------------------------


 


DISTRIBUTIONS MADE TO THE PARTICIPANT OR HIS OR HER BENEFICIARY PURSUANT TO THIS
PLAN THAT RELATE TO THE PARTICIPANT’S LTPP DEFERRAL ACCOUNT.


 


19.26                     NES MEANS THE NEW EXECUTIVE STOCK AWARD GRANTED TO AN
EXECUTIVE UNDER THE AGILENT TECHNOLOGIES, INC. 1999 STOCK PLAN, OR ANY SUCCESSOR
PLAN THERETO.


 


19.27                     NES AWARD MEANS ANY AWARD TO BE DELIVERED TO A
PARTICIPANT AT THE END OF A PERFORMANCE PERIOD UNDER THE TERMS OF THE NES
AGREEMENT.


 


19.28                     NES DEFERRAL ACCOUNT MEANS THE SUB-ACCOUNT OF THE
DEFERRAL ACCOUNT THAT INCLUDES (I) THE NES AWARDS CREDITED TO THE PARTICIPANT’S
NES DEFERRAL ACCOUNT UNDER SECTION 4 PLUS (II) AMOUNTS CREDITED (NET OF AMOUNTS
DEBITED) IN ACCORDANCE WITH ALL APPLICABLE CREDITING PROVISIONS OF THIS PLAN
THAT RELATE TO THE PARTICIPANT’S NES DEFERRAL ACCOUNT, LESS (III) ALL
DISTRIBUTIONS MADE TO THE PARTICIPANT OR HIS BENEFICIARY PURSUANT TO THIS PLAN
THAT RELATE TO THE PARTICIPANT’S NES DEFERRAL ACCOUNT.


 


19.29                     PARTICIPANT MEANS ANY INDIVIDUAL WHO HAS A DEFERRAL
ACCOUNT UNDER THE PLAN OR WHO IS RECEIVING OR ENTITLED TO RECEIVE BENEFITS UNDER
THE PLAN.  THE TERM PARTICIPANT ALSO REFERS TO A ROLLOVER PARTICIPANT, EXCEPT
WHERE EXPRESSLY PROVIDED OTHERWISE.


 


19.30                     PAYOUT COMMENCEMENT DATE MEANS THE MONTH IN WHICH THE
PAYOUT TO A PARTICIPANT OF AMOUNTS CREDITED TO HIS OR HER DEFERRAL ACCOUNT FIRST
COMMENCES.


 


19.31                     PERFORMANCE BASED COMPENSATION MEANS, AS DEFINED IN
SECTION 409A, COMPENSATION THE AMOUNT OF WHICH, OR ENTITLEMENT TO WHICH, IS
CONTINGENT ON THE SATISFACTION OF PREESTABLISHED ORGANIZATIONAL OR INDIVIDUAL
PERFORMANCE CRITERIA RELATING TO A PERFORMANCE PERIOD OF AT LEAST 12 CONSECUTIVE
MONTHS.  ORGANIZATIONAL OR INDIVIDUAL PERFORMANCE CRITERIA ARE CONSIDERED
PREESTABLISHED IF ESTABLISHED IN WRITING BY NOT LATER THAN 90 DAYS AFTER THE
COMMENCEMENT OF THE PERIOD OF SERVICE TO WHICH THE CRITERIA RELATES, PROVIDED
THAT THE OUTCOME IS SUBSTANTIALLY UNCERTAIN AT THE TIME THE CRITERIA ARE
ESTABLISHED.  AT THE TIME OF THE DEFERRAL ELECTION, IN ORDER FOR THE ELECTION TO
BE IN COMPLIANCE WITH CODE SECTION 409A, (I) THE PARTICIPANT MUST PERFORM
SERVICES CONTINUOUSLY FOR THE PERIOD BEGINNING ON THE LATER OF THE FIRST DAY OF
THE PERFORMANCE PERIOD OR THE DATE THE PERFORMANCE CRITERIA ARE ESTABLISHED, AND
ENDING ON THE DATE OF ELECTION WITH RESPECT TO THE PERFORMANCE BASED
COMPENSATION AND (II) THE ELECTION MUST NOT BE MADE AFTER THE AMOUNT OF THE
PERFORMANCE BASED COMPENSATION BECOMES REASONABLY ASCERTAINABLE.


 


19.32                     PLAN MEANS THE AGILENT TECHNOLOGIES, INC. 2005
DEFERRED COMPENSATION PLAN.


 


19.33                     PRIOR PLAN MEANS THE AGILENT TECHNOLOGIES, INC.
DEFERRED COMPENSATION PLAN.


 


19.34                     ROLLOVER PARTICIPANT MEANS AN INDIVIDUAL WITH A
DEFERRAL ACCOUNT IN THE PLAN TRANSFERRED FROM A ROLLOVER PLAN IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 18.  THE TERM ROLLOVER PARTICIPANT MAY ALSO REFER TO
AN INDIVIDUAL WHO HAS PREVIOUSLY BEEN A PARTICIPANT IN THE PLAN, OR AN EXISTING
PARTICIPANT AT THE TIME OF TRANSFER.

 

14

--------------------------------------------------------------------------------


 


19.35                     ROLLOVER PLAN MEANS THE NONQUALIFIED DEFERRED
COMPENSATION PLAN OF A BUSINESS ENTITY ACQUIRED BY AGILENT THROUGH ACQUISITION
OF A MAJORITY OF THE VOTING INTEREST IN, OR SUBSTANTIALLY ALL OF THE ASSETS OF,
SUCH ENTITY.


 


19.36                     SHARES MEANS SHARES OF THE COMMON STOCK OF AGILENT.


 


19.37                     TAX OR (TAXES) MEANS ANY FEDERAL, STATE, LOCAL, OR ANY
OTHER GOVERNMENTAL INCOME TAX, EMPLOYMENT TAX, PAYROLL TAX, EXCISE TAX, OR ANY
OTHER TAX OR ASSESSMENT OWING WITH RESPECT TO AMOUNTS DEFERRED, ANY EARNINGS
THEREON, OR ANY PAYMENTS MADE TO PARTICIPANTS OR BENEFICIARIES UNDER THE PLAN.


 


19.38                     TERMINATION OR TERMINATES MEANS A SEPARATION FROM
SERVICE WITHIN THE MEANING OF TREASURY REGULATION § 1.409A-1(H).  A PARTICIPANT
SHALL NOT BE DEEMED TO HAVE SEPARATED FROM SERVICE IF THE PARTICIPANT CONTINUES
TO PROVIDE SERVICES TO AN EMPLOYER AT AN ANNUAL RATE THAT IS FIFTY PERCENT OR
MORE OF THE SERVICES RENDERED, ON AVERAGE, DURING THE IMMEDIATELY PRECEDING
THREE FULL YEARS OF EMPLOYMENT WITH THE EMPLOYER (OR IF EMPLOYED BY THE EMPLOYER
LESS THAN THREE YEARS, SUCH LESSER PERIOD); PROVIDED, HOWEVER, THAT A SEPARATION
FROM SERVICE WILL BE DEEMED TO HAVE OCCURRED IF A PARTICIPANT’S SERVICE WITH AN
EMPLOYER IS REDUCED TO AN ANNUAL RATE THAT IS LESS THAN TWENTY PERCENT OF THE
SERVICES RENDERED, ON AVERAGE, DURING THE IMMEDIATELY PRECEDING THREE FULL YEARS
OF EMPLOYMENT WITH THE EMPLOYER (OR IF EMPLOYED BY THE EMPLOYER LESS THAN THREE
YEARS, SUCH LESSER PERIOD).


 


19.39                     TERMINATION DATE MEANS THE DATE ON WHICH THE
PARTICIPANT TERMINATES EMPLOYMENT.


 


19.40                     TERMINATION YEAR MEANS THE CALENDAR YEAR WITHIN WHICH
A PARTICIPANT’S TERMINATION DATE FALLS.


 


19.41                     TRANSITION PERIOD MEANS THE PERIOD COMMENCING WITH THE
BEGINNING OF AGILENT’S PAYROLL DATE, AND ENDING ON THE DISTRIBUTION DATE (AS
SUCH TERMS ARE DEFINED IN THE MASTER SEPARATION AND DISTRIBUTION AGREEMENT
BETWEEN HP AND AGILENT, EFFECTIVE AUGUST 12, 1999).

 

15

--------------------------------------------------------------------------------



 

Section 20.                                   Execution.

 

IN WITNESS WHEREOF, Agilent has caused this amended and restated Plan to be duly
adopted by the undersigned this 9th day of November, 2009, effective as of
October 28, 2009.

 

Agilent Technologies, Inc.

 

 

By:

/s/ Marie Oh Huber

 

 

  Marie Oh Huber

 

 

  Senior Vice President, General Counsel and Secretary

 

 

  Agilent Technologies, Inc.

 

 

16

--------------------------------------------------------------------------------


 

Appendix A

 

Investment Options

 

1.               Goldman Sachs Small Cap Value Fund – Institutional Class

2.               Templeton Institutional Funds, Inc – Foreign Equity Series –
Primary Class

3.               Vanguard Institutional Index Fund – Institutional Plus

4.               Domini Social Equity Fund - Investor Shares

5.               Fidelity Contrafund®

6.               Fidelity Low-Priced Stock Fund

7.               Fidelity Magellan® Fund

8.               Harbor Capital Appreciation Fund – Institutional Class

9.               Vanguard Extended Market Index Fund – Institutional Shares

10.         Vanguard Balanced Index Fund

11.         Vanguard Target Retirement 2010 Fund – Investor Shares

12.         Vanguard Target Retirement 2015 Fund – Investor Shares

13.         Vanguard Target Retirement 2020 Fund – Investor Shares

14.         Vanguard Target Retirement 2025 Fund – Investor Shares

15.         Vanguard Target Retirement 2030 Fund – Investor Shares

16.         Vanguard Target Retirement 2035 Fund – Investor Shares

17.         Vanguard Target Retirement Income Fund – Investor Shares

18.         JP Morgan Prime Money Market Fund – Agency Class

19.         PIMCO Total Return Fund – Institutional Class

 

17

--------------------------------------------------------------------------------
